FILED
                           NOT FOR PUBLICATION                                 FEB 18 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NICHOLAS MURRAY, individually and                No. 12-17591
on behalf of all others similarly situated,
                                                 D.C. No. 3:12-cv-00431-JSW
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

TIME INC.,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                          Submitted February 12, 2014**
                              Pasadena, California

Before: FARRIS, N.R. SMITH, and WATFORD, Circuit Judges.

       Nicholas Murray filed a purported class action against Time Inc. under

California’s “Shine the Light” (STL) law, Cal. Civ. Code §§ 1798.83-1798.84. He



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeals the district court’s dismissal of his claim for lack of statutory and Article

III standing.

      Section 1798.83(a) of the STL law requires businesses, which disclose

customers’ personal information to third parties for direct marketing purposes, to

respond to a customer’s request to learn the identity of the third parties and the

types of personal information revealed to them. Cal. Civ. Code § 1798.83(a). To

facilitate these customer requests, a business must adopt at least one of three

methods to provide customers with necessary contact information for making

requests. See id. § 1798.83(b)(1)(A) (notify customer service employees), (b)(1)(B)

(update website), (b)(1)(C) (post physical notices at place of business).

Alternatively, a business is excused from section § 1798.83(a)’s requirement to

respond to customer requests, if it adopts a privacy policy which informs

customers of their right to prevent disclosure of their personal information and

provides a cost-free means to do so or evinces a policy of not disclosing

customers’ personal information to third parties for direct marketing purposes. Id.

§ 1798.83(c)(2).

      The STL law provides three statutory remedies: (1) “Any customer injured

by a violation of [the STL law] may institute a civil action to recover damages,” id.

§ 1798.84(b); (2) “In addition, for a willful, intentional, or reckless violation of


                                          -2-
Section 1798.83, a customer may recover a civil penalty. . . . ,” id. § 1798.84(c);

and (3) “Any business that violates, proposes to violate, or has violated this title

may be enjoined,” id. § 1798.84(e).

      The California Court of Appeal recently interpreted these provisions and

concluded that “a plaintiff must have suffered a statutory injury to have standing to

pursue a cause of action under the STL, regardless of the remedies he or she

seeks.” Boorstein v. CBS Interactive, Inc., 165 Cal. Rptr. 3d 669, 675 (Cal. Ct.

App. 2013). To plead a sufficient statutory injury, “a plaintiff must have made, or

attempted to make, a disclosure request in order to have standing under the STL.”

Id. at 673.

      This “court is obligated to follow the decisions of [a] state’s intermediate

appellate courts” when “there is no convincing evidence that the state supreme

court would decide differently.” Ryman v. Sears, Roebuck and Co., 505 F.3d 993,

995 (9th Cir. 2007) (internal quotation marks omitted). Because Murray has failed

to allege that he submitted a request to Hearst under the STL law, or that he would

have, had accurate contact information been provided, he lacks standing to sue

under the STL law regardless of the remedy he seeks. Further, Boorstein negates

the district court’s arguendo assumption that standing to sue for injunctive relief

under the STL law could exist absent actual injury. 165 Cal. Rptr. 3d at 675.


                                          -3-
Therefore, we need not address the district court’s decision that Article III standing

was also lacking.

      The district court’s dismissal is AFFIRMED.1




      1
       Murray’s motion to stay proceedings pending review of Boorstein v. CBS
Interactive, 165 Cal. Rptr. 3d 669, by the California Supreme Court is DENIED.
Boorstein has only requested review by the California Supreme Court.

                                         -4-